DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Species A (figure 4; directed to claims 5-8 and 10-20) in the reply filed on 22 January, 2021 is acknowledged.
Claims 1-4 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Invention I) and species (Species B shown in figure 14), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 January, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 September, 2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2, discussed in present invention’s originally filed specification at pg. 8, lines 24-26).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: Page 8, lines 20-24 of the present invention’s originally filed specification states 1112a is the covering surface layer and 1111a is the core layer, with regards to figure 7. However, the opposite is shown within figure 7, such that 1111a is shown to be the covering surface layer and 1112a the core layer.  Similarly, page 12, lines 22-24 of the present invention’s originally filed specification, related to figure 13 showing a second embodiment, states 1111a is designated as the core layer with 1112a being the covering layer to the core. However, figure 13 shows the opposite, such that 1112a is designated as the core layer with 1111a being the covering layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase "highly crystalline" in claim 7 is relative which renders the claim indefinite.  The phrase "highly crystalline" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With particular regards to the use of “highly crystalline” within claim 7, it is unclear the meaning necessarily directed towards the structure of the claimed polyethylene terephthalate (PET) of the polymer core. The specification, as originally filed, states “highly crystalline polyethylene terephthalate (PET)” at page 7, lines 22-23. However, the specification fails to provide what types of polyethylene terephthalate (PET) are considered “highly crystalline” or examples to lead one having ordinary skill within the art towards the meaning of the type/structure of polyethylene terephthalate (PET) intended to be encompassed by the claimed invention. Therefore, the claimed invention is rendered indefinite. For examination purposes, it is being construed that that limitation is directed to polyethylene terephthalate (PET).
The phrase "low softening temperature" in claim 7 is relative which renders the claim indefinite.  The phrase "low softening temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With particular regards to the use of “low softening temperature” within claim 7, it is unclear the meaning necessarily directed towards the structure or nature of the claimed polymethyl methacrylate (PMMA) or polystyrene (PS) of the polymer core. The specification, as originally filed, states “polymethyl methacrylate having a low softening temperature or polystyrene having a low softening temperature” at page 7, lines 23-25. However, the specification fails to provide what is considered to be “a low softening temperature” of either the polymethyl methacrylate (PMMA) or polystyrene (PS) for the polymer core, or examples to lead one having ordinary skill within the art towards the meaning of the type/structure/material properties of either the polymethyl methacrylate (PMMA) or polystyrene (PS) that is considered to encompass the “a low softening temperature”  of the polymethyl methacrylate (PMMA) or polystyrene (PS) of the claimed invention. Therefore, the claimed invention is rendered indefinite. For examination purposes, it is being construed that that limitation is directed to polymethyl methacrylate (PMMA) or polystyrene (PS).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (US 2016/0333232 A1).
As to claim 5, CHOI discloses a heat-dissipating structure (900; see figure 9; par. 18, lines 1-17, wherein the materials used include at least metals, or metal coated structures, stated in par. 23, lines 1-9 and par. 27, lines 6-19, which have thermal conductivities capable of providing heat conduction, and therefore, heat dissipation), comprising:
a plurality of heat-dissipating layers (922 and 942) stacked together (see figure 9), wherein each of the heat-dissipating layers is formed by a thermally conductive metal coated fiber (18a; par. 27, lines 6-20; par. 29, lines 3-7); and
at least one heat-buffering layer (924) disposed between the heat-dissipating layers (see figure 9).

As to claim 6, CHOI discloses wherein the thermally conductive metal coated polymer (18a; par. 27, lines 6-20; par. 29, lines 3-7) includes a polymer core (17) and a thermally conductive metal sheath surrounding the polymer core (shown within figure 1B; par. 27, lines 6-20; par. 29, lines 3-7).

As to claim 10, CHOI discloses wherein the at least one heat-buffering layer (924) is formed by an organic polymer fiber (par. 22, lines 14-21), and the organic polymer fiber is made from an acrylic (par. 22, lines 14-21).

As to claim 11, CHOI discloses wherein the at least one heat-buffering layer (924) is a plastic layer (par. 22, lines 14-21), and the plastic layer is made from an acrylic (par. 22, lines 14-21).

As to claim 12, CHOI discloses further comprising a carrier (910; par. 81, lines 1-13) for carrying the heat-dissipating layers and the at least one heat-buffering layer (see figure 9 – wherein the carrier layer is disposed under the heat-dissipating layers and the at least one heat-buffering layers, so as to be capable of carrying the layers).

As to claim 13, CHOI discloses wherein the heat-dissipating layer has a thickness between 0.1µm and 100µm (par. 27, lines 38-42) and the heat-buffering layer has a thickness between 0.1µm and 100µm (par. 23, lines 31-35).

As to claim 14, CHOI discloses a heat-dissipating structure (900; see figure 9; par. 18, lines 1-17, wherein the materials used include at least metals, or metal coated structures, stated in par. 23, lines 1-9 and par. 27, lines 6-19, which have thermal conductivities capable of providing heat conduction, and therefore, heat dissipation), comprising:
922 and 942) stacked together (see figure 9), wherein each of the heat-dissipating layers is formed by a thermally conductive metal fiber (22; par. 47, lines 1-11 and 17-24); and
at least one heat-buffering layer (924) disposed between the heat-dissipating layers (see figure 9).

As to claim 15, CHOI discloses wherein the thermally conductive metal fiber is made from gold, silver, copper, and alloys thereof (par. 47, lines 1-11 and 17-24).

As to claim 17, CHOI discloses wherein the at least one heat-buffering layer (924) is formed by an organic polymer fiber (par. 22, lines 14-21), and the organic polymer fiber is made from an acrylic (par. 22, lines 14-21).

As to claim 18, CHOI discloses wherein the at least one heat-buffering layer (924) is a plastic layer (par. 22, lines 14-21), and the plastic layer is made from an acrylic (par. 22, lines 14-21).

As to claim 19, CHOI discloses further comprising a carrier (910; par. 81, lines 1-13) for carrying the heat-dissipating layers and the at least one heat-buffering layer (see figure 9 – wherein the carrier layer is disposed under the heat-dissipating layers and the at least one heat-buffering layers, so as to be capable of carrying the layers).

As to claim 20, CHOI discloses wherein the heat-dissipating layer has a thickness between 0.1µm and 100µm (par. 27, lines 38-42) and the heat-buffering layer has a thickness between 0.1µm and 100µm (par. 23, lines 31-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US2016/0333232 A1), in view of YANG (US 2015/0111021 A1).
As to claim 7 (as interpreted for examination purposes within the rejection of claim 7 under 35 U.S.C. 112(b)), CHOI discloses the polymer core(17) has an outer diameter (by nature of a fiber structure; par. 27, lines 6-20), and that polymer core (17) is made from polyethylene terephthalate (PET) (par. 27, lines 6-10). 
However, CHOI does not explicitly disclose the outer diameter of the polymer core being between 1nm and 10000nm.
YANG is within the field of endeavor provided a heat-dissipating structure (abstract, line 1), which incorporates a polymeric layer containing thermally conductive particles (par. 21, lines 1-4), which are intended to aid in the increase of thermal conductivity of the polymeric layer of the heat-dissipating structure (par. 21, lines 3-4). These particles may be shaped in the form of fibers (par. 26, lines 1-5), which are intended to have a particle diameter between a lower limit of 100nm-500nm and an upper limit of 2µm-20µm (equivalent to 2000nm-20000nm, via the relationship that 1µm = 1000nm) (par. 26, lines 5-9). This range provides, at least, that the diameter of the particles may be within the range of 1nm to 10000nm (when the upper limit of the particle diameter is limited to 2-9µm, an equivalent to 200-9000nm). In the case, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP§ 2144.05-I. Specifically, YANG teaches that it might be advantageous to limit the range of particles sizes, in this case particle diameter, because more particles may be added to the polymeric layer, than if the particles diameters were larger. This could enable at least two to three particles to be stacked vertically within the layer, compared to less if the particles are larger in diameter (par. 26, lines 14-19). As the intent of the particles is to increase the thermal conductivity of the layer of the heat-dissipation structure, it would be evident that with the addition of a larger number of particles, due to the smaller diameter range, a .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US2016/0333232 A1), in view of TOBITA (US 6,652,958 B2 – published 25 November, 23).
As to claim 8, CHOI discloses wherein the thermally conductive metal sheath has a thickness (due to the nature of the coating to be existent over the polymeric fiber), and the thermally conductive metal sheath is made from gold, silver, copper, and alloys thereof (par. 27, lines 12-20).
However, CHOI does not explicitly disclose the thickness of the thermally conductive metal sheath is between 1nm and 10000nm.
TOBITA, however, is within the field of endeavor of a heat-dissipating structure (abstract, line 1; col.1, lines 1-7). The heat-dissipation structure includes a layer that contains fibers coated in a metal layer (abstract, lines 6-7 and 13-16; col.4, lines 1-2). The metal coating, which includes at least one metal, or alloy, containing nickel, cobalt, and iron, is a ferromagnetic material (col.4, line 37). The addition of such a metal, or alloy coating, enables the fibers to be aligned perpendicularly to the layer of the heat-dissipating structure (col.4, lines 37-40). This causes the heat-dissipation structure to become anisotropic, with regards to thermal conductivity. Specifically, the thermal conductivity of the heat-dissipating structure is higher in the direction perpendicular to the layer (e.g., if the layer has a length in the X-direction, a width in the Z-direction, and a thickness in the Y-direction, the fibers could be aligned within the Y-direction so as to cause a higher thermal conductivity along the Y-direction compared to the thermal conductivity in the X- and Z- directions) (col.2, lines 13-17 and 22-24).  This concept enables heat to be directed, and subsequently, dissipated, in a desired manner along that alignment direction. In this case, the heat is mainly directed in a perpendicular manner to the layer of the heat-dissipation structure, compared to heat being dissipated through any other direction to the layer of the heat-dissipation structure. TOBITA states that the thickness of this metal, or metal alloy, coating layer is not particularly limited, but is preferably within 0.01µm-5µm, equivalent to 10nm-5000nm (col.4, lines 60-61). It is noted that if the layer is less than 0.01µm, the magnetism of the layer is too weak, and the orientation of the fibers is difficult (col.4, lines 63-34), while having a thickness larger than 5µm decreases the thermal conductivity of the heat-dissipation structure (col.4, lines 66-67). “In the case, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP§ 2144.05-I. As stated previously, having the layer of metal, or metal alloy, within the stated range, enables appropriate alignment of the fibers for heat conductance in a desired direction of the heat-dissipation structure, and further, appropriate thermal conductivity of the heat-dissipation structure. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHOI, in view of TOBITA, to incorporate the metal sheath, formed of at least metal alloy including at least gold, silver, or copper (par. 27, lines 17-20 of CHOI, which combinations can include alloys of gold, silver, or copper with known ferromagnetic materials like nickel, cobalt, and chromium) with ferromagnetic metals, to be provided within the claimed range between 1nm to 10000nm for the i.e., alignment of fibers to direct heat in a desired direction, and desired thermal conductivity of the heat-dissipating structure).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2016/0333232 A1).
As to claim16, CHOI discloses wherein the thermally conductive metal fiber has an outer diameter between about 0.5µm-100µm (equivalent to 500nm-100000nm), particularly between about 1µm-50µm(equivalent to 1000nm-50000nm) and more particularly between about 2µm and 20µm (equivalent to 2000nm-20000nm) (par. 47, lines 28-30).
However, CHOI does not explicitly disclose wherein the outer diameter of the thermally conductive metal fiber is between 1nm and 10000nm.
It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the fiber’s outer diameter of CHOI from 0.5µm-100µm (equivalent to 500nm-100000nm), particularly between about 1µm-50µm(equivalent to 1000nm-50000nm) and more particularly between about 2µm and 20µm (equivalent to 2000nm-20000nm) to between 1nm and 10000nm as the Applicant appears to have placed no criticality on the claimed range (see the present invention’s originally filed specification at pg. 12, lines 16-17 indicating the outer diameter “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP§ 2144.05-I.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EIDUS (US 3,596,657) is relevant to the problem to be solved by the Applicant of the present invention, in that the layered surgical dressing disclosed is intended to provided cooling and heating due to the imparted components of the layered structure, such that it can provide heat-dissipation.
WANG (US 8,003,216 B2), CHU (US 2013/0062045 A1), WANG (US 8,652,641 B2) disclose heat-dissipating structures of similar nature to the claimed invention, but provide that a similar heat-dissipating layer is defined within the center of two outer layers
CHANG (US 2020/0223177 A1) is an Applicant commonly assigned to the present invention, and provides the same overall structure. However, the claimed invention is to an antimicrobial structure, not a heat-dissipating structure.
CHANG (US 2020/0221608 A1) is the PG Publication of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/11/2021